Exhibit 12.1 Computation of Ratio of Earnings to Fixed Charges (in thousands) (unaudited) Year Ended June 30 Fixed charges: Interest expense on indebtedness $ Amortization of debt issuance costs Capitalized interest Interest expense on portion of rent expense representative of interest Total fixed charges $ Earnings: Net income (loss) before provision for income taxes $ ) $ Fixed charges per above less capitalized interest Amortization of capitalized interest Total earnings $ ) $ Ratio of earnings to fixed charges* x x x Coverage deficiency $ ) $ ) *Earnings were inadequate to cover fixed charges during fiscal years 2009 and 2006.
